Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Jean B. Germain appeals the district court’s orders denying his motions for a preliminary injunction and. for reconsideration of that denial. We have reviewed the record and the district court’s orders and find no abuse of discretion. See Di Biase v. SPX Corp., 872 F.3d 224, 229 (4th Cir. 2017) (stating standard of review of order denying preliminary injunction); U.S. ex rel. Carter v. Halliburton Co., 866 F.3d 199, 206 (4th Cir. 2017) (stating standard of review of order denying reconsideration). We also decline Germain’s request to reassign his case. Accordingly, we affirm the district court’s orders. We are unpersuaded by the Appellees’ motion to dismiss the appeal, and therefore deny it. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED